UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): August 24, 2009 SEMGROUP ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) DELAWARE 001-33503 20-8536826 (State of incorporation or organization) (Commission file number) (I.R.S. employer identification number) Two Warren Place 6120 South Yale Avenue, Suite 500 Tulsa, Oklahoma (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(918) 237-4000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 24, 2009, SemGroup Energy Partners, L.P. (the “Partnership”) issued a press release announcing its financial results for the quarter ended June 30, 2009.A copy of the press release is furnished as Exhibit 99.1 to this Current Report and is incorporated herein in its entirety by reference.In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The press release includes the non-generally accepted accounting principles (“non-GAAP”) financial measure of EBITDA.The press release provides reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with generally accepted accounting principles in the United States of America (“GAAP”).EBITDA should not be considered as an alternative to GAAP measures such as net income, operating income, net cash flows provided by operating activities or any other GAAP measure of liquidity or financial performance. Item 9.01.Financial Statements and Exhibits. (d)Exhibits In accordance with General Instruction B.2 of Form 8-K, the information set forth in the attached Exhibit 99.1 is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Exchange Act. EXHIBIT NUMBER DESCRIPTION — Press release dated August 24, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEMGROUP ENERGY PARTNERS, L.P. By:SemGroup Energy Partners G.P., L.L.C. its General Partner Date:August 24, 2009By:/s/ Alex G. Stallings Alex G. Stallings
